                                           Case 5:20-cv-06415-BLF Document 55 Filed 03/05/21 Page 1 of 5




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     ALLISON SKIDMORE,                                  Case No. 20-cv-06415-BLF
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING MOTION TO
                                   9             v.                                         DISMISS AND DEFERRING RULING
                                                                                            ON SPECIAL MOTION TO STRIKE
                                  10     THE REGENTS OF THE UNIVERSITY
                                         OF CALIFORNIA, et al.,
                                  11
                                                        Defendants.                         [Re: ECF 29]
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Allison Skidmore, an animal rights activist and Ph.D. candidate at the University
                                  14   of California, Santa Cruz, published a Facebook post on her personal page about the treatment of
                                  15   bears in China that was considered inflammatory and highly offensive by the unintended
                                  16   recipients of the post. She is now suing Defendants Gregory Gilbert, department chair of the
                                  17   University’s Environmental Studies Department; Madeleine Fairbairn, Flora Lu, and S. Ravi
                                  18   Rajan, department faculty members (collectively, “Individual Defendants”); and the Regents of
                                  19   the University of California (“the Regents”) for violations of her First and Fourteenth Amendment
                                  20   rights under 42 U.S.C. § 1983 and the privacy tort of false light. See Compl., ECF 1. Ms.
                                  21   Skidmore seeks declaratory and injunctive relief as well as monetary damages. See id. Defendants
                                  22   have filed a motion to dismiss all claims and a special motion to strike the false light claim under
                                  23   California Code of Civil Procedure Section 425.16 (“anti-SLAPP motion”). As stated on the
                                  24   record at the March 4, 2021 hearing, the Court will GRANT Defendants’ motion to dismiss.
                                  25   Before making a final determination on Defendants’ anti-SLAPP motion, however, the Court will
                                  26   grant Ms. Skidmore leave to amend the false light claim.
                                  27

                                  28
                                           Case 5:20-cv-06415-BLF Document 55 Filed 03/05/21 Page 2 of 5



                                              A.     Claims Against the Regents
                                   1
                                               Concerning the claims against the Regents, the Court agrees with Defendants that the
                                   2
                                       Regents are protected from suit by Eleventh Amendment sovereign immunity. Armstrong v.
                                   3
                                       Meyers, 964 F.2d 948, 949-50 (9th Cir.1992) (“The Regents, a corporation created by the
                                   4
                                       California constitution, is an arm of the state for Eleventh Amendment purposes, and therefore is
                                   5
                                       not a “person” within the meaning of section 1983”). This immunity from suit extends to state law
                                   6
                                       claims as well. Cholla Ready Mix, Inc. v. Civish, 382 F.3d 969, 973-74 (9th Cir. 2004) (“all of
                                   7
                                       Cholla's state law claims are barred by the Eleventh Amendment, which precludes the adjudication
                                   8
                                       of pendent state law claims against nonconsenting state defendants in federal courts.”). Because
                                   9
                                       the claims against the Regents could not be cured by further amendment, they are DISMISSED
                                  10
                                       WITH PREJUDICE.
                                  11

                                  12
Northern District of California
 United States District Court




                                              B.     Constitutional Claims Against Individual Defendants
                                  13
                                               As Ms. Skidmore conceded at the hearing, the complaint currently sues the Individual
                                  14
                                       Defendants in their official capacity. See Compl. ¶¶ 2, 10-11, 28, 30-31, 54, 57. The Eleventh
                                  15
                                       Amendment also bars damages actions against state officials in their official capacities. Flint v.
                                  16
                                       Dennison, 488 F.3d 816, 824–25 (9th Cir. 2007) (“a suit against a state official in his or her
                                  17
                                       official capacity .... is no different from a suit against the State itself.”) (alteration in original).
                                  18
                                       State officials can be sued in their official capacity for prospective injunctive relief, id., but Ms.
                                  19
                                       Skidmore has not alleged a present and future injury that could be remedied by injunctive relief.
                                  20
                                       By Ms. Skidmore’s own admission, the last action by Defendants in this case was on April 10,
                                  21
                                       2020, when the department faculty published a statement condemning her comments (but not her
                                  22
                                       by name) as “disturbingly xenophobic and deeply hurtful.” Compl. ¶ 38. She has not alleged any
                                  23
                                       ongoing injury and her counsel confirmed at the hearing that she is on track to receive her Ph.D. in
                                  24
                                       June 2021. Because Ms. Skidmore could potentially cure the complaint’s deficiencies with
                                  25
                                       amendment, the claims against the Individual Defendants are DISMISSED WITHOUT
                                  26
                                       PREJUDICE. The Court advises Ms. Skidmore that any amendment needs to address the
                                  27
                                       academic freedom doctrine, which protects the First Amendment rights of university professors.
                                  28
                                                                                             2
                                           Case 5:20-cv-06415-BLF Document 55 Filed 03/05/21 Page 3 of 5




                                   1   Rodriguez v. Maricopa County Comm. College Dist., 605 F.3d 703, 708 (9th Cir. 2010) (“We

                                   2   therefore doubt that a college professor’s expression on a matter of public concern, directed to the

                                   3   college community, could ever constitute unlawful harassment and justify the judicial intervention

                                   4   that plaintiffs seek.”). Additionally, to properly allege a Fourteenth Amendment claim on the basis

                                   5   of a liberty interest, Ms. Skidmore needs to plead facts establishing more than reputational harm.

                                   6   See Paul v. Davis, 424 U.S. 693, 701 (1976) (finding that reputation alone, apart from some more

                                   7   tangible interest such as employment, is not by itself sufficient to invoke the protection of the Due

                                   8   Process Clause).

                                   9

                                  10          C.    False Light Claim Against Individual Defendants
                                  11          Defendants have brought a Rule 12(b)(6) challenge and an anti-SLAPP motion against Ms.

                                  12   Skidmore’s false light claim. “Under California’s anti-SLAPP statute, a defendant may bring a
Northern District of California
 United States District Court




                                  13   special motion to strike a cause of action arising from constitutionally protected speech or

                                  14   petitioning activity.” Barry v. State Bar of California, 2 Cal. 5th 318, 320 (2017). “Unless the

                                  15   plaintiff establishes a probability of prevailing on the claim, the court must grant the motion and

                                  16   ordinarily must also award the defendant its attorney’s fees and costs.” Id.

                                  17          “The analysis of an anti-SLAPP motion proceeds in two steps.” Barry, 2 Cal. 5th at 321.

                                  18   “At the first step, the moving defendant bears the burden of identifying all allegations of protected

                                  19   activity, and the claims for relief supported by them.” Baral v. Schnitt, 1 Cal. 5th 376, 396 (2016).

                                  20   At step two, “the burden shifts to the plaintiff to demonstrate that each challenged claim based on

                                  21   protected activity is legally sufficient and factually substantiated.” Baral, 1 Cal. 5th at 396. Where,

                                  22   as here, the anti-SLAPP motion challenges the legal sufficiency of the claims, the district court

                                  23   applies the Rule 12(b)(6) standard to consider whether a claim is stated. See Planned Parenthood

                                  24   Fed’n of Am., Inc. v. Ctr. for Med. Progress, 890 F.3d 828, 834 (9th Cir. 2018), amended, 897

                                  25   F.3d 1224 (9th Cir. 2018). If the challenged claims are not adequately stated in the initial pleading,

                                  26   the district court may defer consideration of the anti-SLAPP motion pending the filing of an

                                  27   amended pleading. See Verizon Delaware, Inc. v. Covad Commc’ns Co., 377 F.3d 1081, 1091-92

                                  28   (9th Cir. 2004) (holding that district court did not err in deferring consideration of Covad’s anti-
                                                                                         3
                                           Case 5:20-cv-06415-BLF Document 55 Filed 03/05/21 Page 4 of 5




                                   1   SLAPP motion pending receipt of Verizon’s first amended complaint, and affirming denial of

                                   2   anti-SLAPP motion to strike first amended complaint).

                                   3           For the first step, the Court finds that Defendants have made a threshold showing that the

                                   4   false light claim is based on allegations of protected activity, specifically, the Individual

                                   5   Defendants’ three statements to campus community members that condemned Ms. Skidmore’s

                                   6   comments. Compl. ¶¶ 26, 30, 38, 99; see Cal. Code Civ. Proc. § 425.16(e) (protecting statements

                                   7   including any conduct in furtherance of the exercise of the constitutional right of free speech in

                                   8   connection with a public issue or an issue of public interest). It is undisputed that this is an issue of

                                   9   public interest.

                                  10           For the second step, the Court finds that Ms. Skidmore has not met her burden of

                                  11   demonstrating that the false light claim is legally sufficient and factually substantiated. “False

                                  12   light is a species of invasion of privacy, based on publicity that places a plaintiff before the public
Northern District of California
 United States District Court




                                  13   in a false light that would be highly offensive to a reasonable person, and where the defendant

                                  14   knew or acted in reckless disregard as to the falsity of the publicized matter and the false light in

                                  15   which the plaintiff would be placed.” Price v. Operating Engineers Local Union No. 3, 195 Cal.

                                  16   App. 4th 962, 970 (Cal. Ct. App. 2011). In order for the claim to be actionable, the statement at

                                  17   issue must be false. Franklin v. Dynamic Details, Inc., 116 Cal. App. 4th 375, 384 (Cal. Ct. App.

                                  18   2004) (“The sine qua non of recovery for defamation ... is the existence of falsehood.”). A

                                  19   statement of opinion such as those currently pled cannot be provably false, and Ms. Skidmore has

                                  20   not alleged facts establishing that the Individual Defendants’ publications contain provably false

                                  21   statements. Accordingly, Ms. Skidmore has failed to state a claim upon which relief may be

                                  22   granted, and the Court GRANTS Defendants’ Rule 12(b)(6) motion as to this claim, dismissing it

                                  23   WITHOUT PREJUDICE. Before making a final determination on Defendants anti-SLAPP

                                  24   motion, however, the Court will grant Ms. Skidmore leave to amend her claim. See Verizon, 377

                                  25   F.3d at 1091.

                                  26
                                  27          D.     Conclusion
                                  28           For the foregoing reasons, the Court GRANTS Defendants’ motion to dismiss. All claims
                                                                                          4
                                          Case 5:20-cv-06415-BLF Document 55 Filed 03/05/21 Page 5 of 5




                                   1   against the Regents are DISMISSED WITH PREJUDICE. All claims against the Individual

                                   2   Defendants are DISMISSED WITHOUT PREJUDICE. The Court DEFERS ruling on Defendants’

                                   3   anti-SLAPP motion. Ms. Skidmore shall file her amended complaint no later than April 19, 2021.

                                   4

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: March 5, 2021

                                   8                                                 ______________________________________
                                                                                     BETH LABSON FREEMAN
                                   9                                                 United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      5
